Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 

Response to Arguments
Applicant's arguments filed 9 March 2021 have been fully considered but they are not persuasive. 
Applicant has argued that an article that is configured to perform an operation must be designed to perform that operation, not merely capable of it. Applicant argues that the apparatus in Mori must be necessarily capable of controlling the gas flow rate to start decreasing the gas supply supplied onto the substrate during a period in which the substrate under the mold is driven by the substrate positioning mechanism. 
Necessarily a flow rate controller (such as the flow control unit 37 in Mori) is designed to control flow rate. Mori also teaches that each gas supply (readily-soluble, slightly soluble, and inert) is provided with regulating valves for regulating flow rates ([0046]-[0047]). [0055] of Mori teaches that a predetermined gas mixture is provided to a resin in the molding area and then the mold is moved over the resin. [0078] shows the equation for what proportion of each of the three gasses should be supplied to the resin. Necessarily, even if one valves (33, 34, or 35 shown in Fig. 2A) is shut off that will decrease the flow rate. A valve necessarily determines the amount . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3 and 6-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. (US 20140327183 A1, hereinafter “Mori”). 

Regarding claim 1, Mori teaches a shaping apparatus for shaping a composition on a substrate using a mold, the apparatus comprising: 
a substrate positioning mechanism configured to position the substrate ([0039] teaches that driving unit 13 has a mechanism to move the substrate on the X and Y axes); 
a mold positioning mechanism configured to position the mold ([0038] teaches that driving unit 13 has a mechanism to move the mold chuck in the Z axis); 
a dispenser (dispensers 12) configured to arrange the composition on a shot region of the substrate ([0033] teaches dispensing a composition via dispensers 12; [0031] teaches this is a shot region); and 
a gas supply including a gas supply port (gas supply ports 11) arranged between the dispenser and the mold positioning mechanism (in Fig. 1 the left gas supply port 11 is between the right dispenser and the positioning mechanism 13), and configured to supply gas onto the substrate from the gas supply port in a state in which the substrate is being driven by the substrate positioning mechanism ([0054] teaches supplying gas while moving the substrate chuck; see Fig. 4), 

While Mori does not specifically teach “wherein the gas supply is configured to control a flow rate of the gas supplied onto the substrate so that the flow rate of the gas supplied onto the substrate starts to decrease in a period during which the substrate is driven by the substrate positioning mechanism,” this is a statement of intended use rather than a structural feature of the apparatus.  As noted in MPEP 2114 an apparatus is defined by what it is, and not what it does.  Mori meets the claim limitations by providing a regulating valve structure capable of decreasing the gas supply ([0045]-[0047] teach that each gas supply, 33, 34, and 35, contain a regulating valve and flow control unit 37 may individually control the valves; Fig. 2A; [0078]).  See also Fig. 4 and accompanying text teaching that that gas is dispensed while the shot region is moved under the mold).

Regarding claims 2 and 3, Mori teaches that a regulating valve controls the flow rate of the supplied gas ([0046]) and that gas is dispensed while the shot region is moved under the mold (see Fig. 4 and accompanying text). The Mori apparatus provides the claimed capability of increasing, decreasing, or maintaining a constant stream of gas supply during the movement period (see [0045]-[0046]). 

Regarding claim 7, Mori teaches wherein the gas supply starts to supply the gas onto the substrate in a period which the substrate is being driven by the substrate positioning mechanism so that the shot region where the composition is to be arranged by the dispenser is moved apart from a position under the mold ([0046] teaches that a regulating valve controls the flow rate of the supplied gas and is capable of performing this step).

Regarding claim 8, Mori teaches wherein the gas supply starts to supply the gas onto the substrate, after the substrate positioning mechanism starts to drive the substrate so that the shot region where the composition is to be arranged by the dispenser is moved closer to the dispenser and before the dispenser starts to supply the composition to the shot region ([0046] teaches that a regulating valve controls the flow rate of the supplied gas and is capable of performing this step).

Regarding claim 9, Mori teaches wherein the gas supply stops supplying the gas onto the substrate before separation between the mold and a cured composition is complete ([0046] teaches that a regulating valve controls the flow rate of the supplied gas and is capable of performing this step).

Regarding claim 10, Mori teaches wherein the gas supply includes a plurality of gas supply ports (see Fig. 1 showing at least two gas ports 11) including the gas supply port arranged on a periphery of the mold (see Fig. 1 showing ports 11 in the periphery).

Regarding claim 11, Mori teaches an article manufacturing method comprising: 
forming a cured product (see Fig. 4 showing the process of forming a cured product) of a composition (see Fig. 4) on a substrate using the shaping apparatus according to claim 1 (see the rejection of claim 1); and performing a process (under BRI the “process” is forming the cured product, as no positive step of changing/decreasing/increasing the flow rate is recited in this method claim; see Fig. 4) for the substrate where the cured product has been formed in the forming (see Fig. 4 showing a cured product being formed in the forming), wherein an article is manufactured from the substrate that has undergone the process ([0093] teaches that various products are manufactured through the forming process).

Regarding claim 12, Mori teaches a shaping apparatus for shaping a composition on a substrate using a mold, the apparatus comprising: 
a substrate positioning mechanism configured to position the substrate ([0039] teaches that driving unit 13 has a mechanism to move the substrate on the X and Y axes); 
a mold positioning mechanism configured to position the mold ([0038] teaches that driving unit 13 has a mechanism to move the mold chuck in the Z axis); 
a dispenser (dispensers 12) configured to arrange the composition on the substrate ([0033] teaches dispensing a composition via dispensers 12; [0031] teaches this is a shot region); and 
a gas supply including a gas supply port (gas supply ports 11) arranged between the dispenser and the mold positioning mechanism (in Fig. 1 the left gas supply port 11 is between the right dispenser and the positioning mechanism 13), and configured to supply a gas onto the substrate from the gas supply port in a state in which the substrate is driven by the substrate positioning mechanism ([0054] teaches supplying gas while moving the substrate chuck; see Fig. 4), 

While Mori does not specifically teach “wherein the gas supply is configured to control a flow rate of the gas supplied onto the substrate so that the flow rate of the gas supplied onto the substrate starts to decrease in a period during which the substrate is driven by the substrate positioning mechanism,” this is a statement of intended use rather than a structural feature of the apparatus.  As noted in MPEP 2114 an apparatus is defined by what it is, and not what it does.  Mori meets the claim limitations by providing a regulating valve structure capable of decreasing the gas supply ([0045]-[0047] teach that each gas supply, 33, 34, and 35, contain a regulating valve and flow control unit 37 may individually control the valves; Fig. 2A; [0078] shows an equation showing an exemplary gas mixture).  See also Fig. 4 and accompanying text teaching that that gas is dispensed while the shot region is moved under the mold.

Regarding claim 13, Mori teaches an article manufacturing method comprising: 
forming a cured product (see Fig. 4 showing the process of forming a cured product) of a composition (see Fig. 4) on a substrate using the shaping apparatus according to claim 12 (see the rejection of claim 12); and performing a process (under BRI the “process” is forming the cured product, as no positive step of changing/decreasing/increasing the flow rate is recited in this method claim; see Fig. 4) for the substrate where the cured product has been formed in the forming (see Fig. 4 showing a cured product being formed in the forming), wherein an article is manufactured from the substrate that has undergone the process ([0093] teaches that various products are manufactured through the forming process).

Allowable Subject Matter
Claim 4-5 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach the limitations of the independent claim, including a controller configured the flow rate regulator such that the controller increases the flow rate of the gas supplied onto the substrate by the gas supply and then decreases the flow rate in a period where during which the substrate is being driven by the substrate positioning mechanism so that the shot region where the composition is arranged by the dispenser is moved under the mold. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Objections
Claims 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742